Citation Nr: 1203792	
Decision Date: 02/02/12    Archive Date: 02/13/12	

DOCKET NO.  08-06 787A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA pension benefits in the amount of $23,253.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel




INTRODUCTION

The Veteran had active service from July 1970 to April 1974.  

This matter comes before the Board of Veterans Appeals (Board) on appeal from a decision of the Committee on Waivers and Compromises at the Philadelphia RO which denied the Veteran's claim for a recovery of the overpayment.  

The appeal is REMANDED to the RO by way of the Appeals Management Center, in Washington, DC.  VA will notify the Veteran should further action be indicated.


REMAND

The Veteran seeks a waiver of recovery of an overpayment of VA pension benefits in the amount of $23,253.  His request was denied by the Committee on Waivers and Compromises at the Philadelphia RO in part because it was determined that although his health status and his financial status showed a degree of hardship, it would not be against the principles of equity and good conscience to collect the debt.  

In support of his claim for waiver of overpayment, the Veteran submitted a financial status report dated in June 2007.  However, since that time, VA does not have any additional information regarding his finances, other than a July 2007 statement from him in which he indicated that he had just "enough money to pay my bills as it is."  The claims file contains a communication from the chaplain and case manager at the Chelsea Soldiers Home in the Boston area indicating that the Veteran had no disposable income and more than $11,000 in credit card debt.  The chaplain also referred to the Veteran's psychiatric status as productive of impairment.  In the 2007 communication mentioned above, the Veteran himself referred to his psychiatric disability and chronic obstructive pulmonary disease.  He stated that the psychiatrist at the Soldiers Home could explain his medical situation.  However, there are no medical records from healthcare professionals at the Soldiers Home or elsewhere with regard to the Veteran's current health situation.  

The Board finds that further development is required on remand.  Specifically, the Veteran should be given an opportunity to submit a financial status report and any other pertinent information to allow the Committee on Waivers and Compromises to determine whether to grant a waiver.  

Accordingly, the case is REMANDED for the following actions:  

1.  The Veteran should be asked to complete an updated financial status report (VA Form 4-5655).  He should list all monthly income, monthly expenses, assets, and debts.  

2.  The Veteran should also be asked to provide additional statements or other documentation to support his assertion that recovery of debt would deprive him of life's basic necessities and cause an inequitable hardship on him.  He should also be asked to provide copies of his Social Security award letter showing the date and gross amount of his first Social Security check, and the month it represents.  

3.  The Veteran should also be asked to provide the names and addresses of all healthcare providers, both VA and non-VA, from whom and where he received treatment for psychiatric purposes and physical purposes in the past several years.  After obtaining any necessary releases of information authorization from him, any such records should be obtained and associated with the claims file.  In particular, the Soldiers Home at 91 Crest Avenue, Chelsea, Massachusetts  02150 should be contacted and asked to provide records with regard to the Veteran being treated or evaluated at that facility for the past several years.  Any records obtained should be associated with the claims file.  If there are no such records available, this should be so indicated.  

4.  VA should then readjudicate the claim with express consideration of the provisions of 38 C.F.R. § 1.965(a) and each element of the equity and good conscience standard.  If waiver remains denied to any extent, the RO should issue an appropriate Supplemental Statement of the Case and afford the Veteran and his representative with the opportunity for response.  The case should then be returned to the Board, if otherwise in order, for further review.  

By this REMAND, the Board intimates no opinion, either legal or factual, as to any final outcome warranted.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

	                  _________________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



